DETAILED ACTION
This Office Action is in response to the Amendment filed 02/25/2022.
In the instant amendment, claims 1, 3, 8, 10, 14 and 16 are amended; claims 2, 4-5, 9, 11-12, 15 and 17-18 are cancelled; claims 1, 8 and 14 are independent claims. Claims 1, 3, 6-8, 10, 13-14, 16 and 19-20 are pending in this application. THIS ACTION IS MADE FINAL. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner has withdrawn the 35 U.S.C. 101 rejection as being directed to an abstract idea. 
Applicant's arguments filed 02/05/2022 have been fully considered but they are
not persuasive. 
Applicant argues that Mulhearn nor Tussy, together or in combination, teach or suggest the ordered combination of based on the authentication request, receive authentication data from the user, wherein the authentication data comprises a document comprising an image of the user; capture an image of the document; extract image authentication data from the image of the document, wherein the image authentication data comprises the image of the user; capture a real- time image of the user; access a third party database, the third party database comprising third party data associated with the user, wherein the third party data comprises historical image data associated with the user; compare the real-time image of the user with image authentication data from the user with and the historical image data of the third party data associated with the user: and based on comparing the real-time image of the user with the image authentication data from the user with and the historical image data of the third party data associated with the user, validate the authentication request, as recited in the pending independent claims. Furthermore, these deficiencies are not remedied by Sweeney, Carr, or Sokolov.
The Examiner respectfully disagrees with the applicant’s arguments because Sweeney discloses wherein the authentication data comprises a driver’s license [document] that comprises an image of the user and capturing the image of the driver’s license. The image authentication data is extracted from the image of the driver’s license [document] wherein the image authentication data comprises the image of the user (See Sweeney, [0023] & [0059]). Tussy discloses capturing the actual image of the user [real-time] image of the user. The third-party data comprises stored image data associated with the user [historical]. The actual real-time image is compared with the image authentication data of the user and the stored image of the third party associated with the user. The authentication request is validated by a third party that uses a verification server (See Tussy, [0024], [0030], [0200], [0358], 2748, FIG 27; FIG 33 and [0361]; also see [0200], [0138], & [0195] and [0267], [0270], [0069], FIG 33, and  [0357]-[0361] which describes FIG 33). 
Applicant's arguments (pages 7-8): Additionally, as to the dependent claims 3, 6-7, 10, 13, 16 and 19-20 he Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1, 8 and 14 and are therefore distinguished from the cited art at least by virtue OR allowable at least based on of their additionally recited patentable subject matter.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 3, 6-7, 10, 13, 16 and 19-20 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to claims 3, 6-7, 10, 13, 16 and 19-20. Therefore, in view of the above reasons, the Examiner maintains the rejection with the cited prior art references.
Therefore, in view of the above reasons, the Examiner maintains the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 8, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mulhearn et al (“Mulhearn,” US 20160036798) in view of Sweeney et al (“Sweeney,” US 20190258838) and further in view of Tussy et al (“Tussy,” US 20200042685). 

Regarding claim 1, Mulhearn discloses a system for executing automated image authentication and external database verification, the system comprising: 
a memory device with computer-readable program code stored thereon; (Mulhearn, [0004], non-volatile storage medium [a memory device] with computer executable instructions [computer-readable program code stored thereon). 
a communication device; (Mulhearn, [0058], wireless device [communication device]). 
and a processing device operatively coupled to the memory device and the communication device, (Mulhearn, [0004] & [0087] describes a processor operatively coupled to a non-volatile storage medium [memory device] and the wireless device [communication device]). 
wherein the processing device is configured to execute the computer-readable program code to: (Mulhearn, [0004] describes a processor is configured to execute computer executable instructions)
receive an authentication request from a user; (Mulhearn, [0016], FIG 4 and [0090]-[0091] describe receiving an authentication request from a user)
based on the authentication request, (Mulhearn, [0016], FIG 4 and [0090]-[0091] describe based on the authentication request)
receive authentication data from the user; (Mulhearn, [0022] [0073] & [0084] describes receiving authentication data from the user)
access a third party database, (Mulhearn, [0038] describes accessing a third party referential database)
 the third party database comprising third party data associated with the user; (Mulhearn, [0038] describes the third party database comprising overlapping mobile user profile records plus subscriber identification data from mobile carriers to find the sought party [third party data] associated with the user)
Muhearn fails to explicitly discloses wherein the authentication data comprises a document comprising an image of the user; capture an image of the document; extract image authentication data from the image of the document, wherein the image authentication data comprises the image of the user; capture a real-time image of the user. 
However, in an analogous art, Sweeney discloses wherein the authentication data comprises a document comprising an image of the user;  (Sweeney, [0023], describes wherein the authentication data comprises a driver’s license [document] comprising an image of the user)
capture an image of the document;  (Sweeney, [0023], describes capturing an image of the driver’s license [document]). 
extract image authentication data from the image of the document, wherein the image authentication data comprises the image of the user; (Sweeney, [0059] & [0023] describes extracting image authentication data from the image of the driver’s license [document], wherein the image authentication data comprises the image of the user)
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sweeney with the method and system of Mulhearn to include wherein the authentication data comprises a document comprising an image of the user; capture an image of the document; extract image authentication data from the image of the document, wherein the image authentication data comprises the image of the user. One would have been motivated to provide verification of a characteristic by capturing an image of the identification card (Sweeney, [0023]). 
Mulhearn and Sweeney fail to explicitly disclose capture a real-time image of the user; wherein the third party data comprises historical image data associated with the user; compare the real-time image of the user with image authentication data from the user and the historical image data of the third party data associated with the user; and based on comparing the real-time image of the user with the image authentication data from the user and the historical image data of the third party associated with the user, validate the authentication request.
However, in an analogous art, Tussy discloses capture a real-time image of the user; (Tussy, [0200], [0138], & [0195] describes capturing an actual image [real-time] of the user and capturing real-time movements of the user)
wherein the third party data comprises historical image data associated with the user;  (Tussy, [0263] describes wherein the third party data comprises stored [historical] image data associated with the user; also see [0200], [0138], & [0195] describes capturing an actual image [real-time] of the user and capturing real-time movements of the user)
compare the real-time image of the user with image authentication data from the user and the historical image data of the third party data associated with the user; (Tussy, [0024], [0030], [0200], [0358], 2748, FIG 27; FIG 33 and [0361] describe comparing an actual image with real time movements of the user with image authentication data from the user and the historical image data of the third party data associated with the user; also see [0200], [0138], & [0195] describes capturing an actual image [real-time] of the user and capturing real-time movements of the user))
and based on comparing the real-time image of the user with the image authentication data from the user and the historical image data of the third party associated with the user (Tussy, [0024], [0030], [0358], 2748, FIG 27; FIG 33 and [0361] describe and based on comparing the actual image with real time movements of the user with the image authentication data from the user and the stored image data [historical image data] of the third party associated with the user; [0200], [0138], & [0195] describes capturing an actual image [real-time] of the user and capturing real-time movements of the user))
validate the authentication request (Tussy, [0267], [0270], [0069], FIG 33, and  [0357]-[0361] which describes FIG 33 for validating the authentication request by a third party that uses a verification server)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Tussy with
the method and system of Mulhearn and Sweeney to include capture a real-time image of the user; wherein the third party data comprises historical image data associated with the user; compare the real-time image of the user with image authentication data from the user and the historical image data of the third party data associated with the user; and based on comparing the real-time image of the user with the image authentication data from the user and the historical image data of the third party associated with the user, validate the authentication request. One would have been motivated to provide a facial recognition authentication environment for enrolling and authenticating a user in an authentication system via a user’s mobile computing device (Tussy, [0005] & [0073]).

Regarding claim 6, Mulhearn, Sweeney and Tussy disclose the system according to claim 1. 
Tussy further discloses wherein validating the authentication request comprises: 
generating an authentication score associated with the authentication request; (Tussy, [0159], [0172] & [0267] describes creating an authentication score associated with an authentication request)
detecting that the authentication score is above a defined threshold; (Tussy, [0267], [0272] & [0240], describes detecting that the authentication score is above a threshold) 
and granting the authentication request (Tussy, [0267], [0270], [0272] describe granting the authentication request)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Tussy with
the method and system of Mulhearn and Sweeney to include wherein validating the authentication request comprises: generating an authentication score associated with the authentication request; detecting that the authentication score is above a defined threshold; and granting the authentication request. One would have been motivated to provide a facial recognition authentication environment for enrolling and authenticating a user in an authentication system via a user’s mobile computing device (Tussy, [0005] & [0073]).

Regarding claim 8, claim 8 is directed to a computer program product comprising at least one non-transitory medium. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Regarding claim 13, claim 13 is directed the computer program product according to claim 8. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Regarding claim 14, claim 14 is directed to a computer-implemented method. Claim 14 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Regarding claim 19, claim 19 is directed the computer-implemented method according to claim 14. Claim 19 is similar in scope to claim 6 and is therefore rejected under similar rationale. 

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulhearn et al (“Mulhearn,” US 20160036798), Sweeney et al (“Sweeney,” US 20190258838) in view of Tussy et al (“Tussy,” US 20200042685) and further in view of Carr et al (“Carr,” US 20040158724).  

Regarding claim 3, Mulhearn, Sweeney and Tussy disclose the system according to claim 1. 
Mulhearn, Sweeney and Tussy fail to explicitly disclose wherein the authentication data comprises one or more security elements associated with the document. 
However, in an analogous art, Carr discloses wherein the authentication data comprises one or more security elements associated with the document, (Carr, [0032] & [0053] describes wherein the authentication data comprises one or more watermarks [security elements] associated with a driver’s license)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Carr with
the method and system of Mulhearn, Sweeney and Tussy to include wherein the authentication data comprises one or more security elements associated with the document. One would have been motivated to provide method and system for verification and authentication of a digital image (Carr, [0032]).  

Regarding claim 10, claim 10 is directed the computer program product according to claim 8. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale. 

Regarding claim 16, claim 16 is directed the computer-implemented method according to claim 14. Claim 16 is similar in scope to claim 3 and is therefore rejected under similar rationale. 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mulhearn et al (“Mulhearn,” US 20160036798), Sweeney et al (“Sweeney,” US 20190258838) in view of Tussy et al (“Tussy,” US 20200042685) and further in view of Sokolov et al (“Sokolov,” US 10284556).  

Regarding claim 7, Mulhearn, Sweeney and Tussy disclose the system according to claim 1. 
Mulhearn, Sweeney and Tussy fail to explicitly disclose wherein validating the authentication request comprises: detecting that the authentication data received from the user matches data associated with a known unauthorized user; reject the authentication request; and automatically prevent the user from submitting additional authentication requests.
However, in an analogous art, Sokolov discloses wherein validating the authentication request comprises: detecting that the authentication data received from the user matches data associated with a known unauthorized user; (Sokolov, Col. 10, Lines 51-66 describes detecting that the authentication data received from the user matches data associated with a suspicious authentication request made by a user)
reject the authentication request; (Sokolov, Col. 2, Lines 23-24, performing a security action may include rejecting the authentication request)
and automatically prevent the user from submitting additional authentication requests, (Sokolov, Col. 10, Lines 51-66 describes preventing the user from submitting additional authentication requests)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Sokolov with
the method and system of Mulhearn, Sweeney and Tussy to include wherein validating the authentication request comprises: detecting that the authentication data received from the user matches data associated with a known unauthorized user; reject the authentication request; and automatically prevent the user from submitting additional authentication requests. One would have been motivated to provide a method of verifying authentication requests (Sokolov, Col. 10, Lines 51-66). 

Regarding claim 20, claim 20 is directed the computer-implemented method according to claim 14. Claim 20 is similar in scope to claim 7 and is therefore rejected under similar rationale. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439        



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439